Title: From George Washington to Vice Admiral d’Estaing, 20 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fredericksburg] 20th October 1778
          
          I had the honor of transmitting to Your Excellency on the 18th instant, some advices which appeared to me very interesting—An intelligent Officer stationed at a proper place for observing the enemys naval movements, in his last report, says—“On the 16th October about twelve Ships fell down to the hook—early on the morning of the 17th about one hundred Ships and Transports exclusive of Sloops Schooners & smaller vessels, fell down to the same place—and from the frequency of signal Guns fired in the course of the same day, it was concluded that many more ships were preparing to follow.[”]
          An orderly book of the enemys which has fallen into our hands confirms the account already communicated to your Excellency of the drafting three Regiments vizt the 10th 45th and 52d to complete others to their full establishment—it differs only in making the latter       
            
            
            
            amount to nine instead of ten—and is more particular in informing us that in completing these corps no account is to be made of prisoners of War.
          The care taken to fill them is a convincing proof to me that these Regiments are destined for some separate service—apart the objections which I have already taken the liberty to suggest to Your Excellency—it does not appear to me probable that the enemy would hazard an expedition against such important objects as Your Excellencys Squadron and the town of Boston—with such a force—and there is no other enterprise for them in America; thus reasoning upon the subject corroborated by a variety of concurring intelligence induces a belief that this detachment is intended for the West Indies—It is very probable however that the enemy will leave a naval force superior to that under Your Excellency in order to keep it in check—while the transports convoyed by the remainder of their Ships and Frigates will proceed to their destination.
          How far they may be restrained from offensive operations by a reinforcement of Ships from France, or any active measures which may be taken by the other branch of the house of Bourbon, Your Excellency best knows my Solicitude for the interest of our allies, will plead my excuse for entreating you to give me some light on this subject.
          No opportunity shall be lost on my part of communicating to Your Excellency every interesting occurrence and of proving the attachment and respect with which I have the honor to be Your Excellencys most obedient and most humble Servant
          
            Go: Washington
          
          
          p.s. Three Brigades are moving eastward to guard against the remotest possibility of Your Excellencys Squadron being the object of the enemys manœuvres.
          
        